French, J.,
dissenting.
{¶ 57} I respectfully dissent. With respect to its discussion of the statute of hmitations that applies to sexual-abuse claims filed against the state, I join *492Justice O’Donnell’s dissenting opinion. The two-year statute of limitations in R.C. 2743.16(A) applies to all civil actions filed against the state, unless a shorter limitations period applies to similar suits between private parties. Although R.C. 2305.111(C) establishes a 12-year statute of limitations for an action for assault or battery brought by a victim of childhood sexual abuse, or an action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, the two-year statute of limitations applies when such claims are asserted against the state.
{¶ 58} That result is evident from not only the plain language of R.C. 2743.16(A), but also the plain language of R.C. 2305.03(A), which states that a civil action may be commenced only within the period prescribed in R.C. 2305.04 to 2305.22, “unless a different limitation is prescribed by statute.” Here, a different limitation is prescribed by R.C. 2743.16(A), and that ends the matter.
{¶ 59} I nevertheless dissent separately because I would not address the equal-protection challenge that appellant, Uranus Watkins, raises in her merit brief. Watkins argues that application of the R.C. 2743.16(A) two-year statute of limitations to plaintiffs suing the state violates the constitutional guarantee of equal protection when the same claims against private entities would be subject to a 12-year statute of limitations. As Justice O’Donnell notes, Watkins did not raise an equal-protection argument in the Court of Claims. Although Watkins did make a perfunctory equal-protection argument before the Tenth District Court of Appeals, that court did not address that argument.
{¶ 60} Courts decide constitutional issues only when absolutely necessary. State ex rel. Essig v. Blackwell, 103 Ohio St.3d 481, 2004-Ohio-5586, 817 N.E.2d 5, ¶ 34, quoting State ex rel. DeBrosse v. Cool, 87 Ohio St.3d 1, 7, 716 N.E.2d 1114 (1999). A constitutional challenge to a statute not raised in the trial court is waived, and an appellate court need not address that issue. Gibson v. Meadow Gold Dairy, 88 Ohio St.3d 201, 204, 724 N.E.2d 787 (2000), citing State v. Awan, 22 Ohio St.3d 120, 489 N.E.2d 277 (1986). Not only did Watkins not raise an equal-protection challenge in the Court of Claims, she has not raised an equal-protection challenge in a proposition of law before this court; her sole proposition of law states that her claims are not time-barred by the statute of limitations for claims of childhood sexual abuse. In light of Watkins’s failure to raise an equal-protection challenge in the Court of Claims, it was not necessary for the court of appeals to address the equal-protection question, nor is it necessary for this court to opine on the constitutionality of applying the two-year statute of limitations in R.C. 2743.16(A) to Watkins’s claims. Watkins waived that issue by not raising it in the Court of Claims.
{¶ 61} For these reasons, although I agree with Justice O’Donnell’s dissenting opinion that the statute of limitations contained in R.C. 2743.16(A) applies to *493Watkins’s claims against the state, I would refrain from any discussion of Watkins’s equal-protection challenge.
The Law Office of Jill R. Flagg and Jill R. Flagg, for appellant.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, Peter K. Glenn-Applegate, Deputy Solicitor, and Eric A. Walker, Senior Assistant Attorney General, for appellee.
Landskroner Grieco Merriman, L.L.C., and Drew Legando, urging reversal for amicus curiae, Landskroner Foundation for Children.